EXHIBIT 10.52

 

Bond Number    1316091

 

DISTRICT OF COLUMBIA GOVERNMENT

DEPARTMENT OF EMPLOYMENT SERVICES

LABOR STANDARDS

 

OFFICE OF WORKERS’ COMPENSATION

 

INDEMNITY BOND GIVEN BY SELF INSURER UNDER THE

PROVISIONS OF THE DISTRICT OF COLUMBIA

WORKERS’ COMPENSATION ACT OF 1979

 

Know all Men by these Presents:

 

That Labor Ready Northeast, Inc. of 1016 S. 28th St., Tacoma, WA 98409
(hereinafter, the Principal), as Principal, and Great American Insurance Co. a
corporation organized under the laws of the State of Ohio having its principal
office at 580 Walnut Street, Cincinnati, OH 45202 (hereinafter, the Surety) as
Surety, are held and firmly bound unto the District of Columbia Government for
the use and benefit of the employees of the Principal, in the sum of
($450,000.00) Four Hundred Fifty Thousand dollars, for the payment of which,
well and truly to be made, we bind ourselves jointly and severally, our joint
and several heirs, executors and administrators, successors and assigns, firms,
by these presents.

 

Whereas, in accordance with the provisions of the District of Columbia Workers’
Compensation Act of 1979, as amended, D.C. Code 1981, Section 36-334
(hereinafter the Act), the Principal has elected to pay compensation directly to
its employees under the provisions of the Act, and likewise to pay and discharge
all the obligations resting upon it under any and all of the provisions of the
Act, so far as they relate to its employees

 

Now, therefore, if the said Principal shall fully perform all the duties in this
regard imposed upon it by the Act, or any amendments thereto that may become
effective during the life of this obligation, then this obligation shall be null
and void, otherwise to remain in full force and effect, subject, however, to the
following express conditions:

 

1.                             That the Office of Workers’ Compensation shall
be, and hereby is, authorized to bring suit upon this obligation to proceed
prompt payment of compensation and benefits under the provisions of

 

--------------------------------------------------------------------------------


 

the Act, it being the intention that said Office in its discretion shall
determine when recourse to suit shall be necessary in order to secure prompt
payment.

 

2.                             The liability of the Surety is limited to the
payments provided in the District of Columbia’s Workers’ Compensation Act, for
and on account of injury or death occurring to the employees of the Principal
during the period beginning  April 1, 2001 and ending March 31, 2002.

 

In witness whereof, said Principal and said Surety have caused this instrument
to be signed by their duly authorized officers and their corporate seals to be
hereunto affixed  this 23rd day of April, 2001.

 

Attest:

 

 

Labor Ready Northeast, Inc.

 

 

 

 

 

 

 

/s/ Steven Cooper

 

By

 /s/ Ronald Junck

 

 

 

 

 

 

 

Attest:

 

 

Great American Insurance Co.

 

 

 

 

 

 

/s/ Elizabeth Riegos

 

By

 /s/ Michael J. Lahn

 

 

Elizabeth Riegos

 

 Michael J. Lahn, Attorney-in-Fact

 

 

 

 

 

 

 

CORPORATE SEAL

 

GREAT AMERICAN INSURANCE COMPANY®

 

580 WALNUT STREET • CINCINNATI, OHIO 45202 • 513-369-5000 • FAX 513-723-2740

 

The number of persons authorized by
this power of attorney is not more than


No. 0  17135

ONE

 

 

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS: That the GREAT AMERICAN INSURANCE COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Ohio, does hereby nominate, constitute and appoint the person or persons
named below its true and lawful attorney-in-fact, for it and in its name, place
and stead to execute in behalf of the said Company, as surety, any and all
bonds, undertakings and contracts of suretyship, or other written obligations in
the nature thereof; provided that the liability of the said Company on any such
bond, undertaking or contract of suretyship executed under this authority shall
not exceed the limit stated below.

 

Name

 

Address

 

Limit of Power

MICHAEL J. LAHN

 

GLENDALE, CALIFORNIA

 

UNLIMITED

 

This Power of Attorney revokes all previous powers issued in behalf of the
attorney(s)-in-fact named above.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these
presents to be signed and attested by its appropriate officers and its corporate
seal hereunto affixed this 23rd day of January, 2001

 

Attest

 

GREAT AMERICAN INSURANCE COMPANY

 

STATE OF OHIO, COUNTY OF HAMILTON - ss:

 

On this 23rd day of January, 2001, before me personally appeared DOUGLAS R.
BOWEN, to me known, being duly sworn, deposes and says that he resided in
Cincinnati, Ohio, that he is the Vice President of the Bond Division of Great
American Insurance Company, the Company described in and which executed the
above instrument; that he knows the seal; that it was so affixed by authority of
his office under the By-Laws of said Company, and that he signed his name
thereto by like authority.

 

This Power of Attorney is granted by authority of the following resolutions
adopted by the Board of Directors of Great American Insurance Company by
unanimous written consent dated March 1, 1993.

 

RESOLVED:  That the Division President, the several Division Vice Presidents and
Assistant Vice Presidents, or any one of them, be and hereby is authorized, from
time to time, to appoint one or more A ttorneys-In-Fact to execute on behalf of
the Company, as surety, any and all bonds, undertakings and contracts of
suretyship, or other written obligations in the nature thereof; to prescribe
their respective duties and the respective limits of their authority, and to
revoke any such appointment at any time.

 

RESOLVED FURTHER:  That the Company seal and the signature of any of the
aforesaid officers and any Secretary or Assistant Secretary of the Company may
be affixed by facsimile to any power of attorney or certificate of either given
for the execution of any bond, undertaking, contract or suretyship, or other
written obligation in the nature thereof, such signature and seal when so used
being hereby adopted by the Company as the original signature of such officer
and the original seal of the Company, to be valid and binding upon the Company
with the same force and effect as though manually affixed.

 

CERTIFICATION

 

I, RONALD C. HAYES, Assistant Secretary of Great American Insurance Company, do
hereby certify that the foregoing Power of Attorney and the Resolutions of the
Board of Directors of March 1, 1993 have not been revoked and are now in full
force and effect.

 

Signed and sealed this 23rd day of April, 2001

 

3

--------------------------------------------------------------------------------